Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  148731                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148731
                                                                   COA: 318726
                                                                   Genesee CC: 12-031765-FC
  WILLIE DEJUAN COFFER,
            Defendant-Appellant.

  _________________________________________/

         By order of October 28, 2014, the application for leave to appeal the January 8,
  2014 order of the Court of Appeals was held in abeyance pending the decision in People
  v Lockridge (Docket No. 149073). On order of the Court, the case having been decided
  on July 29, 2015, 498 Mich. 358 (2015), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2015
           d1118
                                                                              Clerk